STANDARD MICROSYSTEMS CORPORATION

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(the “SERP”)

Amended and Restated as of January 1, 2005

1

STANDARD MICROSYSTEMS CORPORATION
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PREAMABLE

WHEREAS, Standard Microsystems Corporation (“SMSC” or the “Company”), a Delaware
Corporation, previously amended and restated the Standard Microsystems
Corporation Executive Retirement Plan which was last amended and restated
effective as of January 1, 2003 (the “Plan” or the “2003 SERP”); and

WHEREAS, the purpose of the 2003 SERP was to provide a supplemental retirement
benefit for certain key executive officers through the payment of supplemental
retirement and death benefits; and

WHEREAS, new Section 409A of the Internal Revenue Code, as enacted under the
American Jobs Creation Act of 2004 (“AJCA”) imposes new rules regarding the time
and form of distributions under nonqualified retirement plans, such as the 2003
SERP; and

WHEREAS, all benefits to which employees had a legally binding right, and no
substantial risk of forfeiture effective as of December 31, 2004, could continue
to be governed by the terms of the 2003 SERP and are not subject to Section 409A
under a special “grandfather rule”; and

WHEREAS, after consideration, the only advantage of the grandfathered rule is to
permit prior deferrals not to be subject to the 6 month delay in payment rules
for “Specified Employees” of publicly traded companies, such as SMSC; and

WHEREAS, in order to comply with Section 409A of the Code, SMSC wishes to amend
and restate the 2003 SERP into the Standard Microsystems Corporation 2005
Supplemental Executive Retirement Plan (the “SERP”, the “Plan” or the “2005
SERP”); and

WHEREAS, the intent of the 2005 SERP is to comply with all IRS announcements and
notices, including Notice 2005-1 and the Proposed Regulations issued under
Section 409A.

NOW, THEREFORE, effective as of January 1, 2005, the 2005 SERP is amended and
restated as follows:

ARTICLE I
DEFINITIONS

The following words and terms as used herein shall have the respective meanings
hereinafter set forth, unless the context clearly requires a different meaning.

1.1 “Actuarial Assumptions” means, for purposes of determining optional forms of
payment, the interest rate most recently used by the Company’s actuary for the
purpose of financial accounting under the Plan and the GAR 94 Mortality Table
for post-commencement periods with no mortality for pre-commencement periods,
except as otherwise indicated in any Exhibits, as amended from time to time.

1.2 “Administrator” means the Committee selected by the Board to administer the
Plan (the “Committee”) or, if the Board fails to select a Committee, SMSC. The
Board may from time to time appoint members of the Committee in substitution for
or in addition to members previously appointed and may fill vacancies, however
caused, in the Committee. The Administrator shall have plenary authority in its
discretion to interpret the Plan, to prescribe, amend, and rescind rules and
regulations relating to the Plan, and to make all determinations it may deem
necessary or advisable for the administration of the Plan. Any interpretation or
determination made by the Administrator pursuant to the foregoing shall be
conclusive and binding upon any person having or claiming any interest under the
Plan.

1.3 “Beneficiary” means the person, persons or entity designated in writing by
the Executive, on forms provided by the Administrator, to receive the benefits
payable under the Plan in the event of the Executive’s death. An Executive may
change his Beneficiary from time to time by filing a new written designation
with the Administrator and such designation shall be effective upon receipt by
the Administrator. If an Executive has not validly designated a Beneficiary or
if a designated Beneficiary shall predecease an Executive, any death benefit
then payable under the Plan shall be paid to the Executive’s spouse, if then
living, and if such spouse is not then living, to the Executive’s estate.

1.4 “Board” means the Board of Directors of SMSC.

1.5 “Base Annual Salary” means one-third of the aggregate base salary paid by
the Company to the Participant during the 36-month period immediately preceding
the Participant’s termination of employment, or, in the case of a Participant
who becomes a Vested Participant upon occurrence of a change in control, as
referred to in Section 1.6, Base Annual Salary means the annual base salary in
effect immediately before such change in control. Such base salary shall be
determined before reduction for employee contributions to the Standard
Microsystems Corporation Incentive Savings and Retirement Plan, flexible
spending accounts, or other similar reductions. Base Annual Salary shall not
include overtime, commissions, bonuses, options, benefits or any other
compensatory payment, whether or not taxable, not described in the first
sentence of this Section. Notwithstanding any provisions to the contrary, to the
extent that any Participant works a reduced number of hours, the Board may,
within its discretion, determine that such Participant shall have the
Participant’s Base Annual Salary determined as of the time the reduction in
hours occurs. Future SERP benefits shall continue to be computed based upon the
36 month period immediately preceding the reduction in hours, or the annual base
salary in effect immediately before a change in control, whichever is
appropriate, rather than the ultimate termination of employment.

1.6 “Change in Control” means the occurrence of one of the following events:

a. The merger or consolidation of SMSC with or into any other corporation or
entities whereby the shareholders of SMSC immediately before the transaction do
not own at least 50% of the new entity;

b. SMSC is merged or consolidated with or into any other corporation or other
entity, and at any time after such merger or consolidation is effected, the
Continuing Directors are not or cease for any reason to constitute a majority of
the board of directors either of the surviving entity, or of any entity in
control of the surviving entity;

c. All or substantially all of the assets of SMSC are sold or otherwise
transferred to any other corporation or other entity, or more than 50% of the
stock of SMSC is purchased by one entity, and at any time after such sale or
other transfer is effected, the Continuing Directors are not or cease for any
reason to constitute, a majority of the board of directors either of the entity
which has acquired and owns such assets, or of any entity in control of the
entity which has acquired and owns such assets. In determining if a Change in
Control occurs, the term “Continuing Directors” means any person who either:
(i) was elected a member of the Board at any Annual Meeting of Stockholders of
SMSC prior to the occurrence of a corporate event that is determined to be a
Change in Control; or (ii) whose election to the Board or nomination for
election to the Board by SMSC’s stockholders was approved in advance by at least
two-thirds of the Continuing Directors then in office,

d. Any other event for which SMSC is required to report such a change on Form
8-K, as required by the Securities and Exchange Commission; or,

e. Any event described as either a change in ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as defined under Section 409A of the Code or the regulations issued
there under.

1.7 “Claims Coordinator” means the individual(s) designated by the Administrator
to receive applications for benefits by Participants and Beneficiaries.

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

1.9 “Company” means SMSC and any subsidiary or division of SMSC designated by
resolution of the Board to which the Plan shall be applicable, and any successor
thereof, which adopts the Plan.

1.10 “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by an
independent third party physician, selected within the discretion of the
Committee. The determination of whether a Participant is disabled shall be
determined by the Committee, in its sole discretion, but subject to the
provisions of Section 409A.

1.11 “Effective Date” means January 1, 2005, for purposes of the amended and
restated SERP. The original effective date of the Plan was March 1, 1994.

1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.13 “Executive” means an officer of the Company whom the Board has explicitly
authorized by Resolution to participate in the Plan.

1.14 “Highly Compensated Employee” means an individual who is characterized as a
highly compensated employee under Section 414(q) of the Code. To the extent
required by Department of Labor Regulation Section 2520.104-23, to permit the
Plan to qualify as a “Top Hat” plan for a select group of highly compensated
employees, the term Highly Compensated Employee shall be restricted by the
Committee to satisfy this Department of Labor Regulation. To the extent any
Participant is determined to no longer be a Highly Compensated Employee while
actively participating in the Plan, all future benefits shall terminate until
such time as the Participant is once again determined to be a Highly Compensated
Employee. The Committee shall have the discretion to take all actions necessary
to preserve the “Top Hat” status of the Plan, including but not limited to
distributing any benefits and terminating the participation of any Participant
in the Plan, except to the extent such action would violate Section 409A.

1.15 “Highly Compensated Participant” means a Highly Compensated Employee who
participate in the Plan.

1.16 “Key Employee” means an individual as described in Section 416(i) of the
Code, determined without regard to Section 416(i)(5) thereof. For purposes of
this provision, a Key Employee is an officer earning more than $135,000 in 2005
and $140,000 in 2006 (with a limit of no more than 50 employees, or if less, the
greater of 3 or 10% of all employees); a 5% owner; or a 1% owner having annual
compensation of more than $150,000. All amounts shall automatically be increased
as provided under the Code. For purposes of determining Key Employee status, the
Employer hereby designates each December 31 as the “identification date” under
Section 409A of the Code. Anyone determined to be a Key Employee shall remain a
Key Employee for the 12 month period of time after the expiration of 4 months
following the determination of Key Employee status. The determination of whether
a Participant is a Key Employee shall be made by the Administrator in accordance
with the provisions of Section 409A.

1.17 “Participant” means an Executive, who is a Highly Compensated Employee, who
has executed and filed with the Administrator a Participation Agreement.

1.18 “Participation Agreement” means an agreement executed in accordance with
the provisions of Section 2.1 of the Plan.

1.19 “Plan” shall mean the Standard Microsystems Corporation 2005 Supplemental
Executive Retirement Plan.

1.20 “Related Entities” means any entity within the SMSC “single employer”
controlled group as defined under Section 414 of the Code, or any entity that is
part of SMSC’s “controlled group” as defined under Section 1563 of the Code.

1.21 “Retirement” means a Participant has retired from service with SMSC, and
all Related Entities, in accordance with SMSC’s normal employment policies and
procedures, after attaining the age of 65 or earlier.

1.22 “Separation from Service” means a Participant is no longer employed by SMSC
or any Related Entities within or outside of the United States on account of a
termination of employment, Retirement, Disability or death. Consistent with
Proposed Treasury Regulation Section 1.409A-1(h), or any subsequent guidance
under Section 409A of the Code, no Separation from Service shall occur if a
Participant continues to perform services as a consultant or an Employee in
accordance with the following rules:

a. Leave of Absence. For purposes of Section 409A, the employment relationship
is treated as continuing in effect while a Participant is on military leave,
sick leave, or other bona fide leave of absence, as long as the period of leave
does not exceed 6 months, or if longer, as long as the Participant’s right to
reemployment with SMSC or any Related Entity are provided either by statute or
contract. Otherwise, after a 6 month leave of absence, the employment
relationship is deemed terminated.

b. Part-Time Status. Whether or not a termination of employment occurs is
determined based upon all facts and circumstances. However, in the event that
services provided by a Participant are insignificant, a Separation from Service
shall be deemed to have occurred. For purposes of Section 409A, if a Participant
is providing services to SMSC or any Related Entities at a rate that is at least
equal to 20% of the services rendered, on average, during the immediately
preceding 3 full calendar years of employment (or such lesser period), and the
annual compensation for such services is at least 20% of the average annual
compensation earned during the final 3 full calendar years of employment (or
such lesser period), no termination shall be deemed to have occurred since such
services are not insignificant.

c. Consulting Services. Where a Participant continues to provide services to
SMSC or any Related Entities in a capacity other than as an employee, a
Separation from Service shall not be deemed to have occurred if the Participant
is providing services at an annual rate that is 50% or more of the services
rendered, on average, during the immediately preceding 3 full calendar years of
employment (or such lesser period) and the annual remuneration for such services
is 50% or more of the annual remuneration earned during the final 3 full
calendar years of employment (or such lesser period).

1.23 “Specified Employee” means a Key Employee who is employed by SMSC or any
Related Entities which has its stock publicly traded on an established
securities market. The stock of SMSC, is traded on the NASDAQ Stock Exchange.

1.24 “Spouse” means the person to whom a Participant is legally married at the
time of such determination (as determined by the Administrator under local state
law). The term “Surviving Spouse” means the survivor of a deceased former
Participant to whom such deceased former Participant was legally married (as
determined by the Administrator) on the date of the Participant’s death.

1.25 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a)) of the
Participant; loss of the Participant’s property due to casualty; or any other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined under Section 409A
of the Code.

1.26 “Valuation Date” means the last day of each Plan Year, or more frequently
as determined within the discretion of the Committee.

1.27 “Vested Participant” means a Participant who has become vested in
accordance with the provisions of Article III.

1.28 “Years of Service” means periods of time during which a Participant is
employed at the Company, regardless of the actual hours worked in any periods.
The Administrator shall adopt uniform rules for crediting Years of Service.
Under such rules, periods of authorized leaves of absence and periods of service
for Related Entities may be credited towards satisfaction of the applicable
Years of Service for vesting. For Participants who enter the Plan after
January 1, 2003, only service as an Executive is credited as Years of Service.
For clarity regarding Participants who are not fully vested as of January 28,
2003, the following dates are the dates that each such Participant became a
Participant in the Plan: Steven Bilodeau, March 1, 1999; Peter Byrnes, July 14,
1998; Andrew Caggia, February 15, 2000; and Robert Hollingsworth, January 28,
2003.

ARTICLE II
PARTICIPATION

2.1 Commencement of Participation. An Executive shall become a Participant,
effective as of his hire date or the date he became an Executive (for
Participants who enter the plan after January 1, 2003), as applicable, upon
receipt by the Administrator of a Participation Agreement that is properly
executed by the Executive. The Participation Agreement shall be in a form
prescribed by the Administrator and shall specify that the Executive agrees to
be bound by all of the terms of the Plan.

ARTICLE III
VESTING

3.1 a. Prior to 2003. For Participants who entered the Plan prior to January 1,
2003, such Participants become 100% vested in all benefits under the Plan upon
the completion of 10 continuous Years of Service for the Company, including
Years of Service prior to the establishment of the Plan and Years of Service
prior to becoming an Executive, except that, per employment agreements dated
March 18, 1999, and January 7, 2000, respectively, Steven Bilodeau and Andrew
Caggia shall become 50% vested upon the completion of 5 Years of Service with
the remaining 50% vesting as outlined in Section 3(1)(b) below.

b. Effective in 2003. For Participants who enter the Plan on or after January 1,
2003, such Participants shall become 50% vested in their benefits under the Plan
upon the completion of 5 Years of Service as an Executive. Participants shall
thereafter become further vested over the next 5 years in a pro rata manner
measured from the fifth anniversary date of when the Participant became an
Executive on a monthly basis, providing for a full month of vesting service for
each month in which any time is worked, or credited for having been worked. Upon
the completion of 10 Years of Service, a Participant shall be 100% vested in all
benefits. For example, if an individual becomes a Participant on or after
January 1, 2003, works for the Company for a period of 7 years and 6 months, the
Participant shall be 75% vested in the Plan (5 years; plus 30 months divided by
60 months, multiplied by the remaining 5 year vesting period).

3.2 Break in Service. For Participants who enter the Plan on or after January 1,
2003, in determining Years of Service, only Years of Service worked for the
Company, and any Related Entities, as an Executive, shall be taken into
consideration in determining a Participant’s vested percentage. Periods of time
prior to any break in service shall not be considered in determining Years of
Service. However, any periods worked after becoming an Executive, in any
capacity other than as an Executive, shall not count as a break in service, even
though such time does not count for vesting. Notwithstanding the provisions of
this Section 3.2, the Board of Directors may, within its discretion, grant past
service credits to any Participant for purposes of vesting.

3.3 Vesting Upon a Change in Control. In the event of any Change in Control,
notwithstanding any provisions of the Plan to the contrary, all Participants,
who entered the Plan before January 1, 2003, shall immediately become 100%
vested in their benefits. All benefits shall continue to be paid in accordance
with the terms of the Plan.

The above provisions regarding 100% vesting upon a Change in Control only
applies to Participants who enter the Plan before January 1, 2003. However, the
Board, may, within its discretion, approve the vesting, in whole or in part, for
Participants who entered the Plan after January 1, 2003, in the event of a
Change in Control.

ARTICLE IV
BENEFITS

4.1 Retirement Benefit. A Vested Participant who retires on or after attaining
age 65 shall be entitled to receive a retirement benefit from the Company, in an
annual amount equal to 35% of the Participant’s Base Annual Salary. The
retirement benefit shall be paid in equal monthly installments, beginning on the
first day of the first calendar month following the Participant’s termination of
employment, and shall continue until 120 monthly installments shall have been
paid.

4.2 Termination Benefit.

a. A Vested Participant whose employment with the Company terminates prior to
attaining age 65 shall be entitled to receive a termination benefit from the
Company in an annual amount equal to 35% of the Participant’s Base Annual
Salary. The termination benefit shall be paid in equal monthly installments,
beginning on the first day of the first calendar month following the
Participant’s attainment of age 65 and shall continue until 120 monthly
installments shall have been paid. If a Participant who has begun to receive
payments under this Section 4.2 shall die before receiving all payments due him
hereunder, the remaining installments shall be paid to his Beneficiary, monthly.

b. A Vested Participant whose employment with the Company terminates by reason
of Disability shall be entitled to receive a termination benefit from the
Company in an annual amount equal to 35% of the Participant’s Base Annual
Salary. The Disability benefit shall be paid in equal monthly installments,
beginning on the first day of the first calendar month following the
determination that the Participant is Disabled and shall continue until
120 monthly installments shall have been paid. If a Participant who has begun to
receive payments under this Section 4.2 shall die before receiving all payments
due him hereunder, the net present value of all remaining installments, using
the interest rate contained in the Actuarial Assumption, shall be paid in a
single lump sum cash payment to his Beneficiary, within 30 days after such
death.

c. Notwithstanding Section 4.2(b), no termination benefit shall be payable to a
Participant who is not a Vested Participant, whose employment terminates by
reason of a Disability, on or after the date that the Participant resumes
employment with the Company or another employer.

4.3 Death Benefit. If a Participant who has begun to receive payments under
Section 4.1 shall die before receiving all payments due him hereunder, the
remaining installments shall be paid to his Beneficiary.

For Participants who enter the Plan on or after January 1, 2003, and who has
begun to receive payments, dies before receiving all payments, 50% of the
remaining installments (i.e., 17.5%) shall be paid to a Participant’s
Beneficiary.

In the event that: (i) a Participant dies while still employed by the Company,
or (ii) a Participant who has become entitled to receive a retirement or
termination benefit, dies after retirement or termination of employment, but
prior to receiving a benefit under Section 4.1 or 4.2, the Participant’s
Beneficiary shall be entitled to receive a death benefit from the Company in an
annual amount equal to 35% of the Participant’s Base Annual Salary.

For Participants who enter the Plan on or after January 1, 2003, if death occurs
before benefits have commenced to be paid, the Participant’s Beneficiary shall
be entitled to receive a death benefit from the Company in an annual amount
equal to 17.5% of the Participant’s Base Annual Salary for up to 120 monthly
installments (i.e., 50% of the intended installments), as otherwise provided
above.

The death benefit shall be paid in a single lump sum payment equal to the net
present value of all monthly installments, using the interest rate contained in
the Actuarial Assumption, within 30 days following the Participant’s death.

4.4 Termination for Cause. Notwithstanding any other provision of the Plan, if
the Company terminates a Participant’s employment for cause (as hereinafter
defined), neither the Participant nor his Beneficiary shall be entitled to any
benefit under the Plan. For purposes of the Plan, the term “for cause” shall
mean and be limited to the following events: (i) the Participant’s conviction in
a court of law of a felony or other crime involving moral turpitude; (ii) the
Participant’s material breach of any covenant set forth in any agreement between
the Participant and the Company; or (iii) the Participant’s commission of an act
or omission constituting willful misconduct that is injurious to the Company or
a Related Entity. A resolution of the Board declaring that the Participant has
committed a breach, act omission or performance described in Section 4.4
(ii) through (iii) shall be conclusive evidence thereof.

4.5 Suicide Exclusion. Notwithstanding any other provision of the Plan: (i) no
benefit shall be payable to any Beneficiary in the event the Participant dies,
as the result of suicide or self-inflicted injury, within 2 years of the date he
first becomes a Participant; and (ii) no increase in the amount of any benefit
provided under the Plan shall be payable to any Beneficiary in the event the
Participant dies, as the result of suicide or self-inflicted injury, within 2
years of the date of such increase.

4.6 Part-Time Employee Benefits. In the event that any Participant continues to
work with SMSC following the attainment of age 65, or earlier, on a part-time
schedule, working less than 20 hours per week, such a Participant shall be
treated as a “retired” employee for purposes of receiving all benefits under
Section 4.1, unless no Separation from Service is deemed to occur for purposes
of Section 409A.

ARTICLE V
ALTERNATIVE DISTRIBUTIONS

5.1 Payment of Benefits. Unless elected otherwise in accordance with this
Article V, all benefits shall be paid in accordance with Article IV. However,
consistent with Section 409A of the Code, Participants who are employed by the
Company on or after November 18, 2006 shall be given the ability to make a one
time election regarding the manner in which they wish to receive their accruals
for 2005 and 2006, and for future benefit years. No further changes can be made
to the SERP to benefit distributions except as permitted under this provision.
Contributions shall generally begin to be paid following a Separation from
Service as follows:

(a) Small Account Balances. To the extent any Participant terminates employment
for any reason, and the present value of the Accrued Benefit in the 2005 SERP is
less than $50,000, the entire vested amount of the Participant’s benefit shall
be paid as soon as reasonably possible within a period of 60 days following such
termination of employment in a single lump sum cash payment. This “de minimus
rule” shall apply whether or not a distribution is required as a result of
death, Disability or any Separation from Service, and regardless of age.

(b) Distribution Elections. Within 30 days after a Participant enters the Plan,
a Participant may elect to receive benefits under the Plan, as allowed below.
Once an election is made to receive benefits in a form other than the normal
form of payment, such an election may not be changed, except as otherwise
permitted under Section 5.5.

Alternative forms of distributions that may be elected at the time a Participant
enters the Plan include the following:

(i) Quarterly/monthly installments over a period of years (not to exceed
20 years) beginning on the first day of the calendar quarter following the
earlier of or later of attaining any specified age between 55 and 65 or a
Separation from Service.

(ii) In a single lump sum cash payment on:

(A) The first day of the calendar quarter after attaining any specified age
between 55 and 65 elected by a Participant.

(B) The first day of the calendar quarter following the earlier of or the later
of attaining age a specified age between 55 and 65 or incurring a Separation
from Service.

(C) Any date specified by a Participant in the applicable Distribution Election
Form after age 55.

(c) Installment Payments. Each installment payment shall be treated as a
separate payment for purposes of any change in distribution elections under
Section 5.5.

5.2 Disability. In the event that payments have commenced to be made to a
Participant, pursuant to an election made above, prior to the date the
Participant becomes Disabled, all remaining payments shall continue to be paid
to the Participant, or the Participant’s Spouse or other legal representative
responsible for the care of the Participant, in the same manner as the
Participant was receiving payments prior to the Participant’s Disability, if
applicable.

In the event that payments, pursuant to an election made above, have not
commenced to be paid to a Participant prior to the date of a Participant becomes
Disabled, all payments shall be made to the Participant or any legal
representative, in installments over 10 years beginning as of the first day of
the calendar quarter following the date of the Participant’s Disability.

5.3 Death. In the event that payments have commenced to be made to a
Participant, pursuant to an election made above, prior to the date of the
Participant’s death, all remaining payments shall be paid in a single lump sum
payment to the Participant’s Spouse or other Beneficiaries, as soon as
administratively possible after the Participant’s death.

In the event that payments, pursuant to an election made above, have not
commenced to be paid to the Participant prior to the date of the Participant’s
death, all payments shall be paid as soon as administratively possible following
a Participant’s death, to the Participant’s Spouse or other Beneficiary in a
single lump sum cash payment. If no Spouse or Beneficiary exists, all benefits
shall be paid to the Participant’s estate.

5.4 Changes in the Time and Form of Distributions. In accordance with
Section 409A of the Code, a Participant may generally not change the time and/or
form of a distribution under the Plan, except as provided in IRS Notice 2005-1
and the Proposed Regulations issued under Section 409A, and any Final
Regulations or subsequent guidance.

In accordance with Proposed Treasury Regulations Section 1.409A-2(b)(1), a
Participant may make a “subsequent election” to delay a payment or change the
form of payment of an amount of deferred compensation. In order for such an
election to be effective the election must be made 12 months prior to the date
the payment is scheduled to be paid; the election cannot take effect until at
least 12 months after the date upon which the election is made; and the payment
with regard to such election must be deferred for a period of not less than
5 years from the date such payment would otherwise have been made. For purposes
of this provision, consistent with Proposed Treasury
Regulation Section 1.409A-2(b)(2)(iii) or any other guidance, each installment
payment to which any Participant shall be entitled shall be treated as a right
to a series of separate payments, thereby permitting a Participant to elect to
defer the payment of any quarterly installment, as long as such a deferral
election is made consistent with the 12 month election rule and the 5 year delay
in payment requirements of this Plan and Section 409A of the Code.

Consistent with the provisions of this Section 5.4, a Participant may elect an
alternative date upon which to have benefits commence under the normal form of
distribution or under any other manner of distribution permitted in accordance
with Section 5.1 of the Plan.

The Committee shall establish uniform procedures, including a Distribution
Election Form, in order to allow Participants to elect alternative forms of
distributions. The Committee shall make best efforts to ensure that all
procedures are established in a manner to allow Participants to elect
alternative forms of distributions prior to the date that benefits would
otherwise commence, in order to minimize any unintended taxation to Participants
under the constructive receipt rule and Section 409A. The Committee may also
establish reasonable procedures to allow Participants to elect the form of
distribution at the time they become Participants in the Plan, or any time
thereafter prior to entitlement to benefits. Participants may be allowed to
change their form of distribution within the discretion of the Committee, as
long as such action is taken in accordance with Section 409A of the Code.

5.5 Limitation on Elections. Notwithstanding any provisions in the Plan to the
contrary, the Committee shall not honor any distribution elections, to the
extent such elections would violate the provisions of Sections 5.4 of the Plan
or Section 409A of the Code. If any potential violation would occur under
Section 409A, the normal form of distribution shall be paid under the Plan as if
no election had been made.

5.6 Delay in Payment for Specified Employees. Notwithstanding any provisions in
the Plan to the contrary, if a Participant is a Specified Employee, upon a
Separation from Service for any reason other than death, the Participant’s
Account may not be paid, or commenced to be paid, earlier than 6 months after
the last date of the Participant’s Separation from Service with the Company,
unless the Participant qualifies for an exemption or safe harbor. In the event
any amounts to be paid during the first 6 months following a Separation from
Service are required to be deferred in accordance with this Section, to be in
compliance with Section 409A of the Code, such delayed payments shall be paid on
the first day of the month after the 6 month separation period, retroactively,
with interest equal to the prime rate as of the first day of the month in which
a Separation from Service occurs, plus 2%.

5.7 Special Election for 2005, 2006 and 2007 Contributions. This Plan is being
amended and restated as of January 1, 2005, to comply with the provisions of
Section 409A of the Code. In accordance with IRS Notice 2005-1, Q&A-19(c), and
Proposed Treasury Regulation Section 409A, a Plan could be amended to provide
for new payment elections without violating the “subsequent deferral” and
“anti-acceleration rules” under Section 409A, as long as a Plan is so amended by
December 31, 2007. However, a Participant may not, in 2007, change a payment
election with respect to payments that a Participant would otherwise receive in
2006, or cause a payment to be made in 2006. Accordingly, with respect to all
benefit accounts made to the 2005 SERP for the 2005, 2006 and 2007 Plan Years,
this Plan shall allow all Participants to make new payment elections on or
before December 31, 2007, with respect to both the time and form of payment of
the 2005, 2006 and 2007 benefit accruals. This “second election opportunity” is
being granted in accordance with all IRS guidance. Furthermore, as long as a new
election is made in accordance with Section 5.4, a Participant may elect a new
form of distribution for all benefits.

5.8 No Withdrawals for Unforeseeable Emergencies. A Participant shall not be
permitted to receive a withdrawal prior to the occurrence of a Separation from
Service, death or Disability, in the event of an Unforeseeable Emergency.

5.9 Actuarial Equivalent. All of the above distribution options shall be the
actuarially equivalent of the normal form of benefit under the SERP based upon
all Actuarial Assumptions.

ARTICLE VI
FUNDING

6.1 Plan Unfunded. The Plan shall be unfunded for purposes of the Code and Title
I of ERISA, and no assets shall be set aside for the payment of benefits under
the Plan, even if a trust is established to provide for the payment of any or
all benefits hereunder. All benefits shall be paid from the general assets of
the Company, which remain subject to the claims of all general creditors of the
Company and to unrestricted use by the Company until benefit payments are made.
To the extent the Company decides, within its discretion, to establish a trust
or other internal funding vehicles, such as a sinking fund, to provide for the
payment of benefits to Participants and assist in meeting the Company’s
obligations under the Plan, any such trusts shall be grantor trusts established
in accordance with the provisions of Revenue Procedure 92-64 (i.e., a “Rabbi
Trust”). Any provisions, which would cause any trust to fail to comply with
Revenue Procedure 92-64, or any subsequent Internal Revenue Service rulings or
pronouncements, shall be null and void, and the closest alternative provision
contained in Revenue Procedure 92-64 shall apply, if appropriate.
Notwithstanding any provisions to the contrary, in the event of a Change in
Control of the Company, if any benefits under the Plan are held in a “Rabbi
Trust”, the assets transferred to the Rabbi Trust shall become irrevocably held
by the Rabbi Trust and may not be recovered by the Company or any Related
Entities, or used by the Company or any Related Entities for any corporate or
other purposes.

6.2 Insurance. To cover all or part of its potential liabilities under the Plan,
the Company may, but need not, purchase one or more life insurance policies on
the lives of one or more Executives, but no Executive shall have any preferred
claim for proceeds of any such policy or any beneficial ownership in any such
policy as a result thereof. The Company makes no representation that it will use
any life insurance policy acquired by it and insuring the life of an Executive
to provide benefits under the Plan or that any such policy will, in any way,
represent security for the payment of the benefits provided for under this Plan.
No insurance policy or other asset acquired or held by the Company to support
the Company’s obligations under the Plan shall be deemed to be held under any
trust for the benefit of any Executive or Beneficiary or to be security for the
performance of the obligations of the Company, but will be, and remain, a
general, unpledged, unrestricted asset of the Company that may be used for any
corporate purpose.

ARTICLE VII
CLAIMS PROCEDURE

7.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state, in detail,
the determination desired by the Claimant.

7.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

(a) That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) That the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) The specific reason(s) for the denial of the claim, or any part of it;

(ii) Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) An explanation of the claim review procedure set forth in Section 7.3
below.

7.3 Review of a Denied Claim. With 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

(a) May review pertinent documents;

(b) May submit written comments or other documents; and/or

(c) May request a hearing, which the Committee, in its sole discretion, may
grant.

7.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a) Specific reasons for the decision;

(b) Specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) Such other matters as the Committee deems relevant.

7.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

8.1 Benefits Non-Assignable. Neither a Participant nor any Beneficiary under the
Plan shall have any right to assign, transfer, pledge or otherwise encumber the
right to receive any benefits hereunder, and any attempted assignment, transfer,
pledge or other encumbrance shall be null and void, and have no effect.
Similarly, no rights under the Plan shall be subject to attachment or
garnishment, or otherwise subject to liability for the debts, contracts,
liabilities or torts by the creditors of any Participant or Beneficiary.

Notwithstanding the general inability to assign benefits under the Plan,
consistent with IRS Notice 2002-31 and Revenue Ruling 2002-22, to the extent
that a valid Property Settlement or Divorce Decree directs that any portion of a
Participant’s benefits under the Plan be designated to a former Spouse, benefits
shall be paid to the Spouse, at the same time benefits would otherwise have been
payable to the Participant. In no event, shall any former Spouse obtain any
additional rights to receive any form of distribution, or benefits payable in
any manner not permitted under the Plan, or at any time earlier than when a
Participant would otherwise have been entitled to receive such benefits.

8.2 Replacement of Other Benefits. The benefits provided under this Plan shall
be in lieu of any other retirement, disability or death benefit provided by
action of the Board or by agreement between the Company and a Participant that
may exist from time to time, and in particular, any benefit provided by a
resolution of the Board adopted May 11, 1979, other than (i) retirement,
disability and death benefits available to Company employees generally,
including, but not limited to, benefits payable under the Standard Microsystems
Company Incentive Savings and Retirement Plan, (ii) life insurance policies
purchased for Executives under the executive life insurance program,
(iii) disability benefits payable under the Company’s officers’ disability
insurance program, and (iv) a written employment agreement which expressly
provides that the benefits payable thereunder are in addition to the benefits
payable under this Plan.

8.3 Employment Not Guaranteed by Plan. Participation in the Plan shall not be
deemed to be consideration for, or an inducement to, or a condition of the
employment of any employee. Nothing contained in this Plan shall be deemed to
give any Participants the right to be retained in the employment of the Company,
nor shall any Participant, retired Participant, deceased Participant, disabled
Participant, or terminated Participant have any right to any payment, except as
such payment may be provided under the terms of the Plan.

8.4 Withholding. The Company shall be entitled to deduct from all benefit
payments made to a Participant or any Beneficiary all applicable federal, state
or local taxes required by law to be withheld from such payments.

8.5 Cooperation of Participant. If so requested by the Company, a Participant
shall take whatever actions may be reasonably necessary to enable the Company to
timely apply for and acquire insurance, which the Company may purchase to
finance operation of the Plan.

8.6 Fiduciary And Administrator. The Administrator shall be the Plan
administrator, agent for legal process and fiduciary, for purposes of ERISA. The
Administrator may use agents, may allocate its responsibilities to others and
may exercise any other powers necessary for the discharge of its duties to the
extent not in conflict with the provisions of ERISA. The Company, in its
discretion, may obtain one or more policies of insurance, insuring Committee
members and. any employees of the Company to whom any responsibility with
respect to the administration of the Plan has been delegated, against any and
all costs, expenses and liabilities (including attorneys’ fees) incurred by such
persons as a result of any act, or omission to act, in connection with the
performance of their duties, responsibilities and obligations under the Plan and
any applicable law. To the extent that the Company does not obtain such
insurance, the Company shall indemnify and hold such parties harmless in the
same manner and to the same extent as directors and officers of the Company,
subject to any limitations imposed by law on such indemnification.

8.7 Payment of Benefit of Incompetent. In the event the Administrator finds that
a Participant or Beneficiary is unable to manage his affairs because of
minority, illness, accident, or other reason, any benefits payable hereunder
may, in the discretion of the Administrator, be paid to a spouse, child, parent,
or other relative or dependent or to any person found by the Administrator to
have incurred expenses for the support and maintenance of such Participant or
Beneficiary; and any such payments so made shall be a complete discharge of all
Company liability therefore.

8.8 Change of Business Form. In the event of any consolidation, merger,
acquisition or reorganization of the Company (or a portion thereof), the
obligations of the Company under this Plan shall continue and be binding upon
the Company and its successors. The Company shall not cease its business
activities or terminate its existence without having made adequate provisions
for the fulfillment of its obligations hereunder.

8.9 Amendment and Termination of Plan. The Board, in its sole discretion, may
amend or terminate the Plan at any time, and from time to time; provided,
however, that no Plan amendment or termination shall, without the consent of the
affected Participant, reduce or eliminate (i) any benefit that has begun to be
paid or (ii) with respect to a Vested Participant, any benefit, whether or not
it has begun to be paid (determined without taking into account future increases
in the Participant’s salary). Notwithstanding the foregoing, the Board may make
any amendment which is necessary or appropriate to ensure that the Plan be
treated as an unfunded plan which provides benefits for a “select group of
management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of ERISA.

8.10 Plan Document Controlling. All provisions of the Plan shall be controlled
by this Plan document and all prior Plan documents, Amendments and Board
Resolutions shall be superceded by this document.

8.11 Severability. In the event that any one or more provision of the Plan or
any action taken pursuant to the Plan should, for any reason, be unenforceable
or invalid in any respect under the laws of the United States, any state of the
United States or any other government, such unenforceability or invalidity shall
not affect any other provision of the Plan, but in such particular jurisdiction
and instance the Plan shall be construed as if such unenforceable or invalid
provision had not been contained therein or as if the action in question had not
been taken thereunder.

8.12 Administration. The Administrator shall have the power to delegate specific
responsibilities. Such delegations may be to officers or employees of the
Company or to other individuals, all of whom shall serve at the pleasure of the
Administrator and, if full-time employees of the Company, without additional
compensation.

8.13 Consequences of a Violation. All Participants shall be informed that they
may voluntarily participate in the SERP, after being notified of their
eligibility to participate in the SERP. All Participants shall be notified of
the potential tax consequences under Section 409A, if the provisions of the Plan
and Section 409A are not followed, including the imposition of immediate income
taxes, a 20% excise tax, underpayment of interest penalties, and Form W-2
reporting. All Participants shall also be informed that the amount of their
benefits under the Plan shall be reported to the IRS, as required for
nonqualified deferred compensation programs. Furthermore, Participant shall be
informed that when their benefits become vested under the Plan, and not subject
to any substantial risk of forfeiture under Sections 3121(v) and 3306(r) and
other provisions of the Code, the Participants shall be subject to FICA and all
related taxes.

8.14 Gross-Up for Section 409A Violations. In the event of a violation of
Section 409A of the Code, it is not the intent of the Company for a Participant
who is an active employee within 1 year of any violation (or a former employee
who is an active member of the Board within 1 year prior to any violation) to
incur the excise tax and other penalties under Section 409A. Accordingly, to the
extent any excise taxes or underpayment of interest or penalties under
Section 409A apply, the Company shall make a “gross up” payment to the
Participant, to offset the effect of any excise tax, interest or penalties
incurred in accordance with Section 409A of the Code, and any tax on such gross
up payments, to the extent such action is legally permitted. All gross up
payments set forth in this Agreement shall be made as soon as legally permitted
under Section 409(A) of the Code, but in no event later than 2 1/2 months
following the end of the fiscal year in which the event giving rise to such
payment occurs, and, if permissible, before the excise tax becomes due.

8.15 Specified Employees. The Company has its stock traded on an established
securities market. Accordingly, “Specified Employees” shall exist under
Section 409A, for whom benefit payments may not be made for a 6 month period
after a Separation from Service occurs.

8.16 Top Hat Plan. ERISA generally applies to protect the interests of
“employees”, and DOL Regulation Section 2520.104-23 establishes rules for
certain arrangements that provide benefits for a select group of management or
Highly Compensated Employees, referred to as “Top Hat” programs. This Plan is
intended to be a Top Hat program under ERISA. In determining if the Plan
satisfies all rules to be classified as a Top Hat program, or in reviewing the
number of Participants in the Plan for any reasons, all employees of the Company
and any Related Entities, whether foreign or Domestic, shall be taken into
consideration.

8.17 Compliance With the Code. The SERP is intended to comply with the
provisions of Section 409A of the Code, and all other provisions. If there is
any discrepancy between the provisions of this SERP and the provisions of
Section 409A, this discrepancy shall be resolved in a manner as to give full
effect to the provisions of Section 409A of the Code.

8.18 Annual Statement. Participants shall receive an annual statement after the
end of each Plan Year, confirming the amounts credited to each Participant’s
Account.

8.19 Form of Communication. Any election, claims, notice or other communication
required or permitted to be made a Participant under this Plan shall be made in
writing and in such form as shall be prescribed by the Committee. Such
communication shall be effective upon receipt, if hand delivered or sent by
first class mail, postage pre-paid, return receipt requested to Standard
Microsystems Corporation, Attention: Vice President of Human Resources, 80 Arkay
Drive, P.O. Box 18047, Hauppauge, New York 11788.

8.20 Gender and Number. The masculine gender, where appearing herein, shall be
deemed to include the feminine gender, and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.

8.21 Captions. The captions at the head of a paragraph of this Plan are designed
for convenience of reference only and are not to be resorted to for the purpose
of interpreting any provision of this Plan.

8.22 Expenses. All expenses incurred in administering the Plan shall be paid by
the Company.

8.23 Plan Interpretation. The Administrator shall have complete discretion to
interpret all provisions of the Plan and to establish reasonable rules and
procedures to facilitate the administration of the Plan.

8.24 Binding Agreement. The provisions of this Plan shall be binding upon the
Participant and the Company and their successors, assigns, heirs, executors and
beneficiaries.

8.25 Governing Law. Except to the extent preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the State of
New York.



  8.26   Notice and Inquiries. All notices to the Company may be addressed as
follows:

Vice President of Human Resources
Standard Microsystems Corporation
80 Arkay Drive
Hauppauge, NY 11788
(631)434-4600

The Company shall provide each Participant with written notice by registered
mail, at the last address it maintains for each Participant, of any change in
the above contact information for the Company.

IN WITNESS WHEREOF, SMSC has adopted this Plan effective as of the day and year
first written above.

                     
 
 
Date
                            STANDARD MICROSYSTEMS CORPORATION
 
By: /s/ Steven J. Bilodeau
 
                   
 
                   
March 22, 2007
                    Steven J. Bilodeau
 
                   

2